DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 230 as seen in Fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claims 51 and 52 objected to because of the following informalities:
Claim 51 – “wherein a distance between distal ends of the first and second clip jaws in the open configuration being between 15 and 20 millimeters” is grammatically incorrect. It is suggested the claim be amended to recite “wherein a distance between distal ends of the first and second clip jaws in the open configuration is between 15 and 20 millimeters”, instead.
Claim 52 – the claim as written appears to have been cut off, because “wherein the first and second clip jaws are restrained via an interior surface of the capsule so that distal ends of the first and second clips jaws” (emphasis added) does not make sense. It is suggested that either the claim be amended to include whatever limitation was cut off, or that the italicized end portion as highlighted above be removed. Should the italicized portion be kept, it should be noted that this claim also contains an improper plurality in “first and second clips jaws” which should be amended to “first and second clip jaws” instead.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36, 38, 40-45 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Litscher et al. (PGPub US 2005/0107809 A1).
Regarding claim 36, Litscher et al. discloses a device for treating a tissue (abstract), comprising: a capsule (200 in Figs. 1 and 1A) extending longitudinally from a proximal end (bottom end of 200) to a distal end (top end of 200) and including a channel extending therethrough (see interior of 200 in Fig. 1A); first and second clip jaws (208 in Fig. 1A or see individual jaw 208 in Figs. 18-20), proximal ends of which are slidably received within the channel of the capsule (interior of 200, see Figs. 11-12 for example) so that the first and second clip jaws (208) are movable between an open configuration, in which distal ends of the first and second clip jaws (208) extend distally past the distal end of the capsule (200) to be separated from one another and a closed configuration, in which the first and second clip jaws are drawn toward one another (PP [0064]: "the clip arms 208 which move between open and closed positions", see also Figs. 11-12 for example of open/closed configurations), each of the first and second clip jaws (208 in Figs. 18-20) including lateral wings (see annotated Fig. 19 below) extending from lateral edges thereof toward the wings of the other of the first and second clip jaws (see Fig. 20, the wings extend outwards); and a first projection (see annotated Fig. 18 below) extending from a distal portion of a first one of the lateral wings of the first clip jaw (208) inward toward the second clip jaw (see Fig. 1A for reference, see Fig. 20 for singular jaw in profile) radially inward beyond a projection of the first lateral wing of the first clip jaw (see Fig. 20).

    PNG
    media_image1.png
    485
    369
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    400
    370
    media_image2.png
    Greyscale

With respect to claim 38, Litscher et al. further discloses wherein the first and second jaws (208 in Figs. 18-20) are formed of 17-7 Stainless Steel (PP [0078]: "Maximum spring properties may be obtained by using materials such as 400 series stainless or 17-7 PH").
Regarding claim 40, Litscher et al. further discloses wherein the first distal portion of the clip jaws (208 in Figs. 18-20) includes a stamped rib feature (300 in Fig. 18, PP [0079]: "The clip arms 208 also comprise a radius section 300 that adds strength to the clip assembly 106 and reduces system friction").
Regarding claim 41, Litscher et al. further discloses a second projection (see annotated Fig. 18 below, other projection of 408) extending from a distal portion of a second one of the lateral wings of the first clip jaw (208) inward toward the second clip jaw radially inward beyond a projection of the second lateral wing of the first clip jaw (see projection 408 in Fig. 20).

    PNG
    media_image3.png
    400
    416
    media_image3.png
    Greyscale

Regarding claim 52, Litscher et al. further discloses wherein the first and second clip jaws (208 in Figs. 1A and 20) are restrained via an interior surface of the capsule (200 in Fig. 1A) so that distal ends of the first and second clip jaws (PP [0065]: "The clip arms 208 in the closed configuration have a radius section 300 which is partially contained within the capsule 200 to prevent opening of the arms").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37 and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Litscher et al. (PGPub US 2005/0107809 A1).
With respect to claim 37, Litscher et al. fails to specifically disclose wherein the first and second clip jaws (208 in Figs. 1A and 18-20) are formed of a material having a yield strength between 200 and 260 ksi or a yield strain between 0.7 and 1.1 percent.
	However, Litscher et al. does disclose that: "Maximum spring properties may be obtained by using materials such as 400 series stainless or 17-7 PH" (PP [0078]), stressing the importance of the clip arms’ ability to resist plastic deformation (see also PP [0088]: “The material of the clips is selected to resist plastic deformation while constrained in the closed configuration, so that the hemostatic clips will return to the open configuration when not otherwise restrained”). While Litscher et al. is not specific on the yield strength and strain used, this reference uses the same material as claimed in the specification.
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Litscher et al. reference to include wherein the first and second clip jaws are formed of a material having a yield strength between 200 and 260 ksi or a yield strain between 0.7 and 1.1 percent. One of ordinary skill in the art would have been motivated to perform this modification because use of 17-7 Stainless Steel is well known in the art, as are the benefits to maximizing the spring properties of clip jaws. Furthermore, requiring the above yield strength or yield strain parameters would have yielded predictable results and produced clip jaws more resistant to plastic deformation.
With respect to claim 42, Litscher et al. fails to disclose, in the embodiment of Figs. 18-20 wherein the first lateral wing includes a plurality of first projections extending inward toward the second clip jaw radially inward beyond a projection of the first lateral wing of the first clip jaw and the second lateral wing includes a plurality of second projections extending inward toward the second clip jaw radially inward beyond a projection of the second lateral wing of the first clip jaw.
	However, in the embodiment seen in Fig. 33, Litscher et al. teaches clip jaws (704’) comprising lateral wings (lateral wall including 710) including a plurality of first projections (710 and unmarked equivalent to 408 shown in Figs. 18-20, claim language does not require that the projections be uniform/identical in shape) extending inward toward the second clip jaw (opposite unmarked 704’) beyond a projection of the first lateral wing of the first clip jaw (408 equivalent and 710 extend past the unmarked lateral wall) and the second lateral wing includes a plurality of second projections extending inward toward the second clip jaw radially inward beyond a projection of the second lateral wing of the first clip jaw (see above, the same applies to the second/mirrored half of 704’).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Litscher et al. reference to incorporate the teachings of an alternate embodiment taught therein to include wherein the first lateral wing includes a plurality of first projections extending inward toward the second clip jaw radially inward beyond a projection of the first lateral wing of the first clip jaw and the second lateral wing includes a plurality of second projections extending inward toward the second clip jaw radially inward beyond a projection of the second lateral wing of the first clip jaw. One of ordinary skill in the art would have been motivated to perform this modification because it’s a simple substitution of clips that would have yielded predictable results.
Regarding claim 43, Litscher et al. further teaches wherein the first and second projections (unmarked equivalents to 408 in Fig. 33) are formed on portions of the first clip jaw (704’) which, in the closed configuration, remain outside the capsule (200 in Fig. 1A, proximal end of 710 is equivalent to 222 of alternate embodiments, PP [0067]: “clip arms 208 which are prevented from moving proximally by the interaction of the CSS 222 with the folded tabs 220”). 
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Litscher et al. reference to incorporate the teachings of an alternate embodiment taught therein to include the above limitations. One of ordinary skill in the art would have been motivated to perform this modification because it’s a simple substitution of clips that would have yielded predictable results.
Regarding claim 44, Litscher et al. further teaches wherein a third projection (PP [0091]: "For example, as shown in FIG. 33, a plurality of protrusions with catches 710 may be formed on each of the clip arms 704' of the clip 703 to retain the device in the closed configuration once the clip 703 has been clamped in place on tissue", emphasis added, Litscher teaches multiple additional protrusions 710 on top of the first protrusions 408 seen in Fig. 18) extending from a distal portion of a third one of the lateral wings (see Fig. 33 and annotated Fig. 19 above) of the second clip jaw (208) inward toward the first clip jaw (208, see also Fig. 1A) radially inward beyond a projection of the third lateral wing (710 extends beyond the wing).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Litscher et al. reference to incorporate the teachings of an alternate embodiment taught therein to include the above limitations. One of ordinary skill in the art would have been motivated to perform this modification because it’s a simple substitution of clips that would have yielded predictable results.
Regarding claim 45, Litscher et al. further teaches a plurality of third projections (PP [0091]: "For example, as shown in FIG. 33, a plurality of protrusions with catches 710 may be formed on each of the clip arms 704' of the clip 703 to retain the device in the closed configuration once the clip 703 has been clamped in place on tissue", emphasis added, Litscher teaches multiple additional protrusions 710 on top of the first protrusions 408 seen in Fig. 18) extending from a distal portion of a third one of the lateral wings (see Fig. 33 and annotated Fig. 19 above) of the second clip jaw (208) inward toward the first clip jaw (208, see also Fig. 1A) radially inward beyond a projection of the third lateral wing (710 extends beyond the wing).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Litscher et al. reference to incorporate the teachings of an alternate embodiment taught therein to include the above limitations. One of ordinary skill in the art would have been motivated to perform this modification because it’s a simple substitution of clips that would have yielded predictable results.
Claims 39 and 46-51 are rejected under 35 U.S.C. 103 as being unpatentable over Litscher et al. (PGPub US 2005/0107809 A1) in view of Kimura et al. (PGPub US 2002/0045909 A1).
With respect to claim 39, Litscher et al. fails to specifically disclose wherein a distance between distal ends of the first and second clip (see Fig. 1A) in the open configuration is 16 millimeters.
	In the same field of endeavor of clipping apparatuses (abstract), Kimura et al. teaches a clipping apparatus (see Fig. 26) comprising a first and second clip jaw (70), a capsule (68), and a control member (51), wherein a distance between distal ends of the first and second clip jaws (70) in the open configuration is 3 mm to 25 mm (PP [0244]: “an opening width H of the clip 70, which is sufficient to ligate the tissue in a cavity, is bent in the range of 3 mm to 25 mm”).
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Litscher et al. reference to incorporate the teachings of Kimura et al. and include wherein a distance between distal ends of the first and second clip in the open configuration is 16 millimeters. One of ordinary skill in the art would have been motivated to perform this modification because 16 mm is within the range of 3 mm to 25 mm provided by the Kimura et al. reference, and furthermore because it would have been obvious to try as a value within that finite range.
Regarding claim 46, Litscher et al. discloses a clipping device (see Figs. 1 and 1A) comprising: a proximal portion (108 in Fig. 1); a distal portion (106) releasably coupled to the proximal portion (108) so that the distal portion (106) is deployable therefrom (PP [0003]: “A hemostatic clipping tool is one of the devices which may be inserted through an endoscope to deploy a clip”), the distal portion (106) including: a capsule (200 in Figs. 1 and 1A) extending longitudinally from a proximal end (bottom end of 200) to a distal end (top end of 200) and including a channel extending therethrough (see interior of 200 in Fig. 1A); first and second clip jaws (208 in Fig. 1A or see individual jaw 208 in Figs. 18-20), proximal ends of which are slidably received within the channel of the capsule (interior of 200, see Figs. 11-12 for example) so that the first and second clip jaws (208) are movable between an open configuration, in which distal ends of the first and second clip jaws (208) extend distally past the distal end of the capsule (200) to be separated from one another and a closed configuration, in which the first and second clip jaws are drawn toward one another (PP [0064]: "the clip arms 208 which move between open and closed positions", see also Figs. 11-12 for example of open/closed configurations), each of the first and second clip jaws (208 in Figs. 18-20) including lateral wings (see annotated Fig. 19 below) extending from lateral edges thereof toward the wings of the other of the first and second clip jaws (see Fig. 20, the wings extend outwards); and a first projection (see annotated Fig. 18 below) extending from a distal portion of a first one of the lateral wings of the first clip jaw (208) inward toward the second clip jaw (see Fig. 1A for reference, see Fig. 20 for singular jaw in profile) radially inward beyond a projection of the first lateral wing of the first clip jaw (see Fig. 20).

    PNG
    media_image1.png
    485
    369
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    400
    370
    media_image2.png
    Greyscale

	However, Litscher et al. fails to specifically disclose wherein a distance between distal ends of the first and second clip (see Fig. 1A) in the open configuration is between 15 and 20 mm.
	In the same field of endeavor of clipping apparatuses (abstract), Kimura et al. teaches a clipping apparatus (see Fig. 26) comprising a first and second clip jaw (70), a capsule (68), and a control member (51), wherein a distance between distal ends of the first and second clip jaws (70) in the open configuration is 3 mm to 25 mm (PP [0244]: “an opening width H of the clip 70, which is sufficient to ligate the tissue in a cavity, is bent in the range of 3 mm to 25 mm”).
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Litscher et al. reference to incorporate the teachings of Kimura et al. and include wherein a distance between distal ends of the first and second clip in the open configuration is between 15 and 20 mm. One of ordinary skill in the art would have been motivated to perform this modification because the range of 15-20 mm is encompassed within the range of 3 mm to 25 mm provided by the Kimura et al. reference, and furthermore because it would have been obvious to try as a smaller range of values located within that finite range.
With respect to claim 47, Litscher et al. fails to specifically disclose wherein the first and second clip jaws (208 in Figs. 1A and 18-20) are formed of a material having a yield strength between 200 and 260 ksi or a yield strain between 0.7 and 1.1 percent.
	However, Litscher et al. does disclose that: "Maximum spring properties may be obtained by using materials such as 400 series stainless or 17-7 PH" (PP [0078]), stressing the importance of the clip arms’ ability to resist plastic deformation (see also PP [0088]: “The material of the clips is selected to resist plastic deformation while constrained in the closed configuration, so that the hemostatic clips will return to the open configuration when not otherwise restrained”). While Litscher et al. is not specific on the yield strength and strain used, this reference uses the same material as claimed in the specification.
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Litscher et al. reference to include wherein the first and second clip jaws are formed of a material having a yield strength between 200 and 260 ksi or a yield strain between 0.7 and 1.1 percent. One of ordinary skill in the art would have been motivated to perform this modification because use of 17-7 Stainless Steel is well known in the art, as are the benefits to maximizing the spring properties of clip jaws. Furthermore, requiring the above yield strength or yield strain parameters would have yielded predictable results and produced clip jaws more resistant to plastic deformation.
With respect to claim 48, Litscher et al. discloses a method for treating target tissue (abstract), comprising: inserting a distal portion of a clipping device (106 in Figs. 1 and 1A) to a target area within a living body (PP [0051]: "This device is a hand operated tool that is used to insert a hemostatic clip through an endoscope lumen, position the clip over a wound, clamp it and deploy it over the affected tissue"), the distal portion (106) including a capsule (200) and first and second clip jaws (208) slidably received within the channel of the capsule (PP [0064]: “a capsule 200 which provides a structural shell for the clip assembly 106”) to be movable between an open configuration (see Fig. 1A for example), in which distal ends of the first and second clip jaws (208) are separated from one another, and a closed configuration (not shown), in which the distal ends of the first and second clip jaws (208) are drawn toward one another (PP [0064]: "the clip arms 208 which move between open and closed positions"), each of the first and second clip jaws (208) including lateral wings (see annotated Fig. 19 below) extending from lateral edges thereof toward the wings of the other of the first and second clip jaws (208, see Fig. 20 how the wings extend inward) and a first projection (see annotated Fig. 18 below) extending from a distal portion of a first one of the lateral wings of the first clip jaw (208) inward toward the second clip jaw (208) radially inward beyond a projection of the first lateral wing of the first clip jaw (208, see Fig. 20); positioning the first and second clip jaws (208) in contact with target tissue within a living body (PP [0067]: "If the position is acceptable, the operator can deploy the clip 90 by continuing to move the sliding spool 110 with increased proximal pressure to cause the clip arms 208 to close on the tissue"); and clipping the target tissue by positioning the target tissue between the first and second clip jaws (208) in the open configuration and drawing the first and second clip jaws (208) toward the closed configuration to grip the tissue (see PP [0067]).

    PNG
    media_image1.png
    485
    369
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    400
    370
    media_image2.png
    Greyscale

	In the same field of endeavor of clipping apparatuses (abstract), Kimura et al. teaches a clipping apparatus (see Fig. 26) comprising a first and second clip jaw (70), a capsule (68), and a control member (51), wherein a distance between distal ends of the first and second clip jaws (70) in the open configuration is 3 mm to 25 mm (PP [0244]: “an opening width H of the clip 70, which is sufficient to ligate the tissue in a cavity, is bent in the range of 3 mm to 25 mm”).
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Litscher et al. reference to incorporate the teachings of Kimura et al. and include wherein a distance between distal ends of the first and second clip in the open configuration is between 15 and 20 mm. One of ordinary skill in the art would have been motivated to perform this modification because the range of 15-20 mm is encompassed within the range of 3 mm to 25 mm provided by the Kimura et al. reference, and furthermore because it would have been obvious to try as a smaller range of values located within that finite range.
Regarding claim 49, Litscher et al. further discloses wherein positioning the first and second clip jaws (208 in Figs. 1A and 18-20) in contact with target tissue within a living body includes gripping the target tissue with the first projection (one part of 408 in Figs. 18 and 20, "with the first projection" is broad and does not require target tissue to be disposed between the projections, teeth/projections 408 in Fig. 18 interlock and mesh with each other and this meshing aids in the gripping of the target tissue).
With respect to claim 50, Litscher et al. further discloses wherein the clipping device (See Figs. 1 and 1A) includes a control member (118) extending from a proximal end (end near 108) which remains outside the living body accessible to a user (108 is a handle that remains outside the body) to a distal end (end near 106) coupled to proximal ends of the first and second clip jaws (208, 118 couples via 206).
Regarding claim 51, Litscher et al. fails to specifically disclose wherein a distance between distal ends of the first and second clip (see Fig. 1A) in the open configuration is between 15 and 20 mm.
	In the same field of endeavor of clipping apparatuses (abstract), Kimura et al. teaches a clipping apparatus (see Fig. 26) comprising a first and second clip jaw (70), a capsule (68), and a control member (51), wherein a distance between distal ends of the first and second clip jaws (70) in the open configuration is 3 mm to 25 mm (PP [0244]: “an opening width H of the clip 70, which is sufficient to ligate the tissue in a cavity, is bent in the range of 3 mm to 25 mm”).
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Litscher et al. reference to incorporate the teachings of Kimura et al. and include wherein a distance between distal ends of the first and second clip in the open configuration is between 15 and 20 mm. One of ordinary skill in the art would have been motivated to perform this modification because the range of 15-20 mm is encompassed within the range of 3 mm to 25 mm provided by the Kimura et al. reference, and furthermore because it would have been obvious to try as a smaller range of values located within that finite range.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takayuki et al. (PGPub US 2010/0036396 A1) teaches clip jaws (22 in Fig. 2) with wings (30).
Monassevitch et al. (PGPub US 2011/0054498 A1) teaches clip jaws (318 in Figs. 2A-E) comprising a plurality of protrusions (311). See also Figs. 10A-C.
Binmoeller (PGPub US 2006/0155310 A1) teaches clip jaws (see Fig. 4) comprising protrusions (120 and 90 in Fig. 7).
Matsuno (US Patent No. 5,766,189) teaches clip jaws (2A-B in Fig. 1B) with a plurality of protrusions (2F).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771   

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771